Citation Nr: 9913398	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-48 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran served approximately eight years and nine months 
on active duty, to include the periods from July 1985 to July 
1989, and from March 1991 to March 1993.
 
This appeal arises from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for a personality disorder, 
and denied a claim of entitlement to service connection for 
scars from chemical burns. A notice of disagreement was 
received in September 1996, and a statement of the case was 
issued in November 1996.  As the veteran addressed all of the 
issues that he appealed at the RO hearing in April 1997, and 
there is a transcript of his testimony on file, the hearing 
transcript constitutes a timely Substantive Appeal.  See 38 
C.F.R. § 20.202 (1998); see also Tomlin v. Brown, 5 Vet. App. 
355 (1993) (when oral remarks (i.e., hearing testimony) are 
transcribed, a statement becomes written). The RO 
subsequently granted the veteran's claim of entitlement to 
service connection for scars from chemical burns in August 
1997, and that issue is not before the Board.


FINDING OF FACT

A personality disorder is a developmental defect which is not 
a disease or injury within the meaning of application 
legislation governing claims for service connection.


CONCLUSION OF LAW

Service connection may not be granted for the veteran's 
personality disorder. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(c), 
4.9 (1998).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has essentially asserted that the demands of 
military life caused him to develop a personality disorder 
during service.  The veteran's certificate of discharge (DD 
Form 214) from his last period of service indicated that he 
was separated from service due to a personality disorder.  
Service medical records include a consultation sheet, dated 
in July 1992, which shows that the veteran was given 
Axis I diagnoses of occupational problem and alcohol abuse by 
history, and an Axis II diagnosis of personality disorder, 
NOS (not otherwise specified), with aviodant and passive-
aggressive traits, severe.  The examiner recommended that the 
veteran receive an expeditious administration separation.  
(However, at a VA psychiatric examination in August 1998, the 
examiner stated that, as the veteran was not in any distress 
and he seemed to have minimal difficulties, it was not 
possible to render a diagnosis of personality disorder at the 
time of the examination.)

The U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(Court) has held that, where the law and not the evidence is 
dispositive of a veteran's claim, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In this case, applicable regulations and case 
law provide that a personality disorder is not a disability 
for which VA disability compensation benefits may be awarded.  
38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510 
(1996); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
Accordingly, entitlement to service connection for a 
personality disorder is not established.

ORDER

Service connection for a personality disorder is denied.

		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

